Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-12 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e., an abstract idea which is not integrated into a practical application and/or does not include additional elements that amount to significantly more than the judicial exception. 
STEP 1:
The claims are directed to method/process which is one of the categories of statutory subject matter.  
STEP 2A – Prong 1:
The claims recite a judicial exception, i.e., an abstract idea because at least one of the method steps can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.  
1.  A computer-implemented method, comprising:
providing to a generative model (i) at least one query and (ii) a context of at least one dataset applicable to the at least one query, wherein the generative model generates a plurality of perturbations for the at least one input query based on the context;
providing the plurality of perturbations as inputs to a context aware sequence-to-sequence model, thereby obtaining a plurality of outputs; and
generating, for (i) an additional query provided as input to the context aware sequence-to-sequence model and (ii) a context applicable to the additional query, an explanation indicative of one or more parts of the additional query that contributes to an output corresponding to the additional query, based at least in part on the plurality of outputs corresponding to the perturbations;
wherein the method is carried out by at least one computing device.
The limitation “providing the plurality of perturbations as inputs to a context aware sequence-to-sequence model, thereby obtaining a plurality of outputs” can be performed by a mental process in the human mind and thus is directed to an abstract idea.  
STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending at a high level of generality, well-understood, routine/conventional activities previously known to the industry to the judicial exception does not integrate the judicial exception into a practical allocation.  A generic computer (computer implemented/computing device) is simply linked to a particular technological environment or field of use, i.e., plurality of perturbations of a query. See specification [0004].  Under BRI perturbations of a query are small modifications of the original query. See below Donaldson [00067].  Clearly the generic computer does not improve the technological field because one or more computer functions are not integrated into the method steps.     
	According to the above, a draftsman can simply append the claimed generic computer to the claimed method steps.  
STEP 2B:
The additional elements do not amount to significantly more than the judicial exception, i.e., additional elements such as features, limitations, steps, individually and in combination do not contribute to a patentable inventive concept.  The inventive concept is well-known in the industry, i.e., plurality of perturbations of a query. See specification [0004].  Small changes such as substituting a synonym in a search string is expected in the industry.  At best, the present invention automates a well-known manual process. 
	The specification [0002] states “Context aware sequence-to-sequence models are used in a variety of systems, such as, for example, question answering systems, machine translation systems, etc.  Clearly context aware sequence-to-sequence models are well-understood, routine/conventional previously known to the industry.  
The claim limitation “that contributes to an output corresponding to the additional query” is post-solution activity which does not amount to significantly more than the judicial exception. 
	The courts have recognized the following computer functions as well-understood, routine and conventional functions when they are claimed in a merely generic manner, e.g., at a high level of generality 
The following are pertinent to the present invention:
Receiving or transmitting data over a network
Electronic record keeping
Data gathering
Selecting a particular data source or type of data to be manipulated.
The claim elements considered individually or in combination do not result in a new or improved query that is associated with a knowledge base.    
Claim 7 recites:   
The computer-implemented method of claim 1, wherein the at least one query comprises a natural language query.
The above does not correct the deficiencies of claim 1.
Claim 8 recites:
The computer-implemented method of claim 1, wherein the context applicable to the at least one query corresponds to a relational database table.
The above does not correct the deficiencies of claim 1.
Claim 9 recites:
The computer-implemented method of claim 1, comprising: encoding, using a long short-term memory model, one or more of (i) the context applicable to the at least one query and (ii) the at least one query.
The above does not correct the deficiencies of claim 1.
Claim 10 recites:
The computer-implemented method of claim 1, wherein the generative model comprises one or more of: (i) a generative adversarial network and (ii) a variational autoencoder (VAE).
The above does not correct the deficiencies of claim 1.
Claim 11 recites:
The computer-implemented method of claim 1, wherein the context aware sequence-to-sequence model comprises a semantic parser.
The above does not correct the deficiencies of claim 1.
Claims 12 and 18-20 are rejected on the same basis as claims 1 and 7-11.

Allowable Subject Matter
Claims 2-6 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims subject to overcoming the rejection under 35 U.S.C. 101. 
2. The computer-implemented method of claim 1, comprising:
generating a binary features dataset based on the plurality of outputs corresponding to the perturbations, wherein each item in the binary features dataset indicates a change in one or more features of a given one of the perturbations relative to the at least one query; and training a machine learning model, using the binary features dataset, to classify a relative importance of the one or more features.
3. The computer-implemented method of claim 2, comprising: using the trained machine learning model to generate the explanation.
4, The computer-implemented method of claim 2, wherein the machine learning model comprises a logistic regression classifier.
5. The computer-implemented method of claim 2, wherein said generating the binary features dataset comprises identifying one or more n-grams of the at least one query.
6. The computer-implemented method of claim 1, comprising:
debugging the context aware sequence-to-sequence model based at least in part on the generated explanation.
13. The computer program product of claim 12, wherein the program instructions executable by a computing device further cause the computing device to: 
generate a binary features dataset based on the plurality of outputs corresponding to the perturbations, wherein each item in the binary features dataset indicates a change in one or more features of a given one of the perturbations relative to the at least one query; and train a machine learning model, using the binary features dataset, to classify a relative importance of the one or more features.
14. The computer program product of claim 13, wherein the program instructions executable by a computing device further cause the computing device to: use the trained machine learning model to generate the explanation.
15. The computer program product of claim 13, wherein the machine learning model comprises a logistic regression classifier.
16. The computer program product of claim 13, wherein generating the binary features dataset comprises identifying one or more n-grams of the at least one query.
17. The computer program product of claim 12, wherein the program instructions executable by a computing device further cause the computing device to: debug the context aware sequence-to-sequence model based at least in part on the generated explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (US 2022/0067557) in view of Mohajer (US 10,418,032) and further in view of Malhotra (US 2021/0103606). 
Regarding claim 1, Donaldson discloses:
providing to a generative model (i) at least one query and (ii) a context of at least one dataset applicable to the at least one query, wherein the generative model generates a plurality of perturbations for the at least one input query based on the context;
Donaldson [0067], Given this framework, we now describe the operation of differential highlighting. In one embodiment, as depicted in FIG. 4, the instance object space is arbitrary, and we interpret the perturbed instance x+δx to mean a small modification of the original query x. In the embodiment of FIG. 4, the query object 401, the embedding mapping 402, the reference embedding representation 403 and the perturbation unit 404 provide their respective information to the objective calculator 405. The query object is optionally fed to the perturbation unit. The optimizer 406 prompts the perturbation unit to supply a perturbation of the original query object to the objective calculator. The objective calculator sends its result and the perturbed query, to the optimizer. The optimizer records the value from the objective calculator and the perturbed query, then prompts the perturbation unit to provide a new perturbation. This process repeats until the optimizer has a satisfactory maximum objective value, or the perturbation unit has exhausted all possible perturbations, or if the optimizer has made some maximum number of attempts. The optimizer sends the perturbed query associated with the largest objective value to the presentation unit 407 which presents the optimal perturbed query and, optionally, the original query, to the user 408 via the presentation device.
Donaldson [0068], As an example of how differential highlighting might be applied, the query could be a block of text. This is the case in certain implementations of sentiment analysis, where embedding representations of text are compared to reference embedding representations to ascertain the overall mood portrayed in the text. In this embodiment, the perturbation unit modifies the query by making minor edits to the text. The modified text is sent to the objective calculator for calculating the objective value with respect to each of the perturbations. The optimizer sends the edit or edits associated to the largest objective value to the output unit, which in turn presents the maximal edits to the user. This helps the user understand which parts of the text block are most important in the comparison between the text block and the reference embedding representation in the embedding space. This interpretation is of further value when the reference embedding representation itself has semantic value, either because it is produced by applying the embedding mapping to a reference text block, or because it represents a characteristic sentiment such as happy, sad, positive, negative, and so forth.
NOTES:
1) context = small modification of the original query   

providing the plurality of perturbations as inputs to a context aware sequence-to-sequence model, thereby obtaining a plurality of outputs; and
Donaldson discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Mohajer discloses:
	Mohajer col 7, lines 40-50, Recall that a semantic parser parses and interprets a query, according to a given semantic grammar. The semantic parser serves the function of a ‘plain’ (non-semantic) parser, which is to check the syntactic structure of the query: the word sequence must be valid according to a ‘plain’ (un-augmented) grammar. A second function is to extract the meaning (or interpretation) of the query. The terms meaning and interpretation are technically equivalent in this disclosure. They both refer to an internal data structure that a semantic parser creates as the encoding of a user's query as an internal form suitable for further processing. Parsing uses both syntactic and semantic constraints to decide if a query is recognized as valid. A query fails to be recognized if the sequence of words is rejected by the syntax.
NOTE: sequence-to-sequence model = semantic parser, see specification [0001] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson to obtain above limitation based on the teachings of Mohajer for the purpose of extracting the meaning (or interpretation) of the query. 

generating, for (i) an additional query provided as input to the context aware sequence-to-sequence model and (ii) a context applicable to the additional query, 
	see above, Donaldson, and Mohajer  

an explanation indicative of one or more parts of the additional query that contributes to an output corresponding to the additional query, based at least in part on the plurality of outputs corresponding to the perturbations;
Donaldson discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Malhotra discloses:
	Malhotra [0052] In contrast, when the media guidance application determines that a first portion of the first query should be replaced with a second portion of the second query (e.g., based on generating a merge output from the neural network), the media guidance application may generate a search query comprising a portion of the first query and a portion of the second query. For example, the media guidance application may determine that a portion of the first query should be replaced with a portion of the second query when the media guidance application receives the first query, “What televisions shows are available?” and a second query, “How about movies?” (e.g., based on inputting the first query and the second query to the neural network and determining, based on the neural network, that there is a change in context). In response to determining that the media guidance application should replace a portion of the first query with a portion of the second query, the media guidance application may identify a portion of the second query that corresponds to a portion of the first query and may replace the first portion with the second portion. For example, the media guidance application may identify that “movies” are media and that “television shows” are also media. Accordingly, the media guidance application may replace the phrase “television shows” in the first query with “movies” in the second query. For example, the media guidance application may generate a search query “What movies are available?” and may identify search results corresponding to the search query. This way, the media guidance application may accurately update the context of the conversational queries and may generate a search query that most closely approximates the context that was intended by the user.
NOTE:  see specification [0019]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson to obtain above limitation based on the teachings of Malhotra for the purpose of determining that a first portion of the first query should be replaced with a second portion of the second query.  

wherein the method is carried out by at least one computing device.
	Donaldson claim 10 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Donaldson, Mohajer and Malhotra and further in view of Zhong (US 2020/0301925).  
Regarding claim 7, the combination of Donaldson, Mohajer and Malhotra discloses the elements of the claimed invention as noted but does not disclose wherein the at least one query comprises a natural language query.  However, Zhong discloses:
Zhong [0004] Some systems support natural language for accessing data stored in the system. Natural language queries provide ease of expression since people do not require training to use natural language. However, these systems do not provide the expressive power of the database query languages such as SQL. For example, a natural language query may be interpreted in multiple ways and the corresponding execution of the natural language query to access data stored in a relational database may be inefficient and may not retrieve the exact information that was requested. Accordingly, conventional techniques for accessing data stored in relational databases using either natural language queries or database queries have drawbacks since they either provide ease of expression or the power of expression, but not both.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Donaldson, Mohajer and Malhotra to obtain above limitation based on the teachings of Zhong for the purpose of accessing data stored in the system. 
Regarding claim 8, the combination of Donaldson, Mohajer, Malhotra and Zhong discloses wherein the context applicable to the at least one query corresponds to a relational database table.
Zhong [0004] Some systems support natural language for accessing data stored in the system. Natural language queries provide ease of expression since people do not require training to use natural language. However, these systems do not provide the expressive power of the database query languages such as SQL. For example, a natural language query may be interpreted in multiple ways and the corresponding execution of the natural language query to access data stored in a relational database may be inefficient and may not retrieve the exact information that was requested. Accordingly, conventional techniques for accessing data stored in relational databases using either natural language queries or database queries have drawbacks since they either provide ease of expression or the power of expression, but not both.
Zhong [0026] In an embodiment, the natural language to database query translator 140 performs a sequence to sequence translation. Conventional neural network based sequence to sequence translator search in a very large space. In contrast, embodiments exploit the structure inherent in a database query language to reduce the search space. In particular, the system limits the output space of the generated sequence based on the union of the table schema, the input question, and SQL key words. In one embodiment, the natural language to database query translator 140 uses a deep neural network that is a pointer network with augmented inputs.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Donaldson, Mohajer and Malhotra and further in view of Dhillon (US 11,106,690). 
Regarding claim 9, the combination of Donaldson, Mohajer and Malhotra discloses the elements of the claimed invention as noted but does not disclose encoding, using a long short-term memory model, one or more of (i) the context applicable to the at least one query and (ii) the at least one query.  However, Dhillon discloses:
	Dhillon col 3, line 55 – col 4, line 5, LSTM is a component in the sequence to sequence topology in some illustrative embodiments, as an engine is to an automobile. An LSTM block or network is a simple recurrent neural network which can be used as a building component or block (of hidden layers) for an eventually bigger recurrent neural network. The LSTM block is itself a recurrent network because it contains recurrent connections similar to connections in a conventional recurrent neural network. In particular, various embodiments herein use a two-layer character level LSTM that is trained on the query logs from product search to generate query suggestions 110 for the user. The systems and methods use a beam search algorithm to efficiently rank the suggestions and are also able to correct spelling by using an edit distance potential function which is calibrated to generate spelling corrections. Finally, optimizations are made to the predictive system so that the predictions can be made in real time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Donaldson, Mohajer and Malhotra to obtain above limitation based on the teachings of Dhillon for the purpose of using an LSTM block or network as a simple recurrent neural network which can be used as a building component or block.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Donaldson, Mohajer and Malhotra and further in view of Dia (US 2021/0124999).  
Regarding claim 10, the combination of Donaldson, Mohajer and Malhotra discloses the elements of the claimed invention as noted but does not disclose wherein the generative model comprises one or more of: (i) a generative adversarial network and (ii) a variational autoencoder (VAE).  However, Dia discloses:
	Dia abstract, Methods and systems for generating adversarial examples are disclosed. The method comprises accessing a set of inputs and generating an instance of a variable auto-encoder (VAE), the instance of the VAE encoding the set of inputs into latent representation elements associated with a latent space. The method further comprises applying a manifold learning routine on the instance of the VAE to establish a characterization of a manifold in the latent space and applying a perturbation routine to generate perturbed latent representation elements while constraining the perturbed latent representation elements to remain within the manifold. The method further comprises generating adversarial examples based on the perturbed latent representation elements and outputting the adversarial examples.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Donaldson, Mohajer and Malhotra to obtain above limitation based on the teachings of Dia for the purpose of generating adversarial examples. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Donaldson, Mohajer and Malhotra
Regarding claim 11, the combination of Donaldson, Mohajer and Malhotra discloses wherein the context aware sequence-to-sequence model comprises a semantic parser.
Mohajer col 7, lines 40-50, Recall that a semantic parser parses and interprets a query, according to a given semantic grammar. The semantic parser serves the function of a ‘plain’ (non-semantic) parser, which is to check the syntactic structure of the query: the word sequence must be valid according to a ‘plain’ (un-augmented) grammar. A second function is to extract the meaning (or interpretation) of the query. The terms meaning and interpretation are technically equivalent in this disclosure. They both refer to an internal data structure that a semantic parser creates as the encoding of a user's query as an internal form suitable for further processing. Parsing uses both syntactic and semantic constraints to decide if a query is recognized as valid. A query fails to be recognized if the sequence of words is rejected by the syntax.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Mohajer and further in view of Malhotra.
Regarding claim 12, Donaldson discloses:
provide to a generative model (i) at least one query and (ii) a context of at least one dataset applicable to the at least one query, wherein the generative model generates a plurality of perturbations for the at least one input query based on the context;
Donaldson [0067], Given this framework, we now describe the operation of differential highlighting. In one embodiment, as depicted in FIG. 4, the instance object space is arbitrary, and we interpret the perturbed instance x+δx to mean a small modification of the original query x. In the embodiment of FIG. 4, the query object 401, the embedding mapping 402, the reference embedding representation 403 and the perturbation unit 404 provide their respective information to the objective calculator 405. The query object is optionally fed to the perturbation unit. The optimizer 406 prompts the perturbation unit to supply a perturbation of the original query object to the objective calculator. The objective calculator sends its result and the perturbed query, to the optimizer. The optimizer records the value from the objective calculator and the perturbed query, then prompts the perturbation unit to provide a new perturbation. This process repeats until the optimizer has a satisfactory maximum objective value, or the perturbation unit has exhausted all possible perturbations, or if the optimizer has made some maximum number of attempts. The optimizer sends the perturbed query associated with the largest objective value to the presentation unit 407 which presents the optimal perturbed query and, optionally, the original query, to the user 408 via the presentation device.
Donaldson [0068], As an example of how differential highlighting might be applied, the query could be a block of text. This is the case in certain implementations of sentiment analysis, where embedding representations of text are compared to reference embedding representations to ascertain the overall mood portrayed in the text. In this embodiment, the perturbation unit modifies the query by making minor edits to the text. The modified text is sent to the objective calculator for calculating the objective value with respect to each of the perturbations. The optimizer sends the edit or edits associated to the largest objective value to the output unit, which in turn presents the maximal edits to the user. This helps the user understand which parts of the text block are most important in the comparison between the text block and the reference embedding representation in the embedding space. This interpretation is of further value when the reference embedding representation itself has semantic value, either because it is produced by applying the embedding mapping to a reference text block, or because it represents a characteristic sentiment such as happy, sad, positive, negative, and so forth.
NOTES:
1) context = small modification of the original query   

provide the plurality of perturbations as inputs to a context aware sequence-to- sequence model, thereby obtaining a plurality of outputs; 
Donaldson discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Mohajer discloses:
	Mohajer col 7, lines 40-50, Recall that a semantic parser parses and interprets a query, according to a given semantic grammar. The semantic parser serves the function of a ‘plain’ (non-semantic) parser, which is to check the syntactic structure of the query: the word sequence must be valid according to a ‘plain’ (un-augmented) grammar. A second function is to extract the meaning (or interpretation) of the query. The terms meaning and interpretation are technically equivalent in this disclosure. They both refer to an internal data structure that a semantic parser creates as the encoding of a user's query as an internal form suitable for further processing. Parsing uses both syntactic and semantic constraints to decide if a query is recognized as valid. A query fails to be recognized if the sequence of words is rejected by the syntax.
NOTE: sequence-to-sequence model = semantic parser, see specification [0001] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson to obtain above limitation based on the teachings of Mohajer for the purpose of extracting the meaning (or interpretation) of the query. 

generate, for (i) an additional query provided as input to the context aware sequence-to-sequence model and (ii) a context applicable to the additional query, 
	see above, Donaldson and Mohajer

an explanation indicative of one or more parts of the additional query that contributes to an output corresponding to the additional query, based at least in part on the plurality of outputs corresponding to the perturbations.
Donaldson discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Malhotra discloses:
	Malhotra [0052] In contrast, when the media guidance application determines that a first portion of the first query should be replaced with a second portion of the second query (e.g., based on generating a merge output from the neural network), the media guidance application may generate a search query comprising a portion of the first query and a portion of the second query. For example, the media guidance application may determine that a portion of the first query should be replaced with a portion of the second query when the media guidance application receives the first query, “What televisions shows are available?” and a second query, “How about movies?” (e.g., based on inputting the first query and the second query to the neural network and determining, based on the neural network, that there is a change in context). In response to determining that the media guidance application should replace a portion of the first query with a portion of the second query, the media guidance application may identify a portion of the second query that corresponds to a portion of the first query and may replace the first portion with the second portion. For example, the media guidance application may identify that “movies” are media and that “television shows” are also media. Accordingly, the media guidance application may replace the phrase “television shows” in the first query with “movies” in the second query. For example, the media guidance application may generate a search query “What movies are available?” and may identify search results corresponding to the search query. This way, the media guidance application may accurately update the context of the conversational queries and may generate a search query that most closely approximates the context that was intended by the user.
NOTE:  see specification [0019]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson to obtain above limitation based on the teachings of Malhotra for the purpose of determining that a first portion of the first query should be replaced with a second portion of the second query.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Donaldson, Mohajer and Malhotra and further in view of Dhillon. 
Regarding claim 18, the combination of Donaldson, Mohajer and Malhotra discloses the elements of the claimed invention as noted but does not disclose wherein the program instructions executable by a computing device further cause the computing device to: encode, using a long short-term memory model, one or more of (i) the context applicable to the at least one query and (ii) the at least one query.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Mohajer and further in view of Malhotra. 
Regarding claim 19, Donaldson discloses:
a memory and at least one processor operable coupled to the memory and configured for:
	Donaldson claim 10
providing to a generative model (i) at least one query and (ii) a context of at least one dataset applicable to the at least one query, wherein the generative model generates a plurality of perturbations for the at least one input query based on the context;
Donaldson [0067], Given this framework, we now describe the operation of differential highlighting. In one embodiment, as depicted in FIG. 4, the instance object space is arbitrary, and we interpret the perturbed instance x+δx to mean a small modification of the original query x. In the embodiment of FIG. 4, the query object 401, the embedding mapping 402, the reference embedding representation 403 and the perturbation unit 404 provide their respective information to the objective calculator 405. The query object is optionally fed to the perturbation unit. The optimizer 406 prompts the perturbation unit to supply a perturbation of the original query object to the objective calculator. The objective calculator sends its result and the perturbed query, to the optimizer. The optimizer records the value from the objective calculator and the perturbed query, then prompts the perturbation unit to provide a new perturbation. This process repeats until the optimizer has a satisfactory maximum objective value, or the perturbation unit has exhausted all possible perturbations, or if the optimizer has made some maximum number of attempts. The optimizer sends the perturbed query associated with the largest objective value to the presentation unit 407 which presents the optimal perturbed query and, optionally, the original query, to the user 408 via the presentation device.
Donaldson [0068], As an example of how differential highlighting might be applied, the query could be a block of text. This is the case in certain implementations of sentiment analysis, where embedding representations of text are compared to reference embedding representations to ascertain the overall mood portrayed in the text. In this embodiment, the perturbation unit modifies the query by making minor edits to the text. The modified text is sent to the objective calculator for calculating the objective value with respect to each of the perturbations. The optimizer sends the edit or edits associated to the largest objective value to the output unit, which in turn presents the maximal edits to the user. This helps the user understand which parts of the text block are most important in the comparison between the text block and the reference embedding representation in the embedding space. This interpretation is of further value when the reference embedding representation itself has semantic value, either because it is produced by applying the embedding mapping to a reference text block, or because it represents a characteristic sentiment such as happy, sad, positive, negative, and so forth.
NOTES:
1) context = small modification of the original query   

providing the plurality of perturbations as inputs to a context aware sequence-to-sequence model, thereby obtaining a plurality of outputs; and
Donaldson discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Mohajer discloses:
	Mohajer col 7, lines 40-50, Recall that a semantic parser parses and interprets a query, according to a given semantic grammar. The semantic parser serves the function of a ‘plain’ (non – semantic) parser, which is to check the syntactic structure of the query: the word sequence must be valid according to a ‘plain’ (un-augmented) grammar. A second function is to extract the meaning (or interpretation) of the query. The terms meaning and interpretation are technically equivalent in this disclosure. They both refer to an internal data structure that a semantic parser creates as the encoding of a user's query as an internal form suitable for further processing. Parsing uses both syntactic and semantic constraints to decide if a query is recognized as valid. A query fails to be recognized if the sequence of words is rejected by the syntax.
NOTE: sequence-to-sequence model = semantic parser, see specification [0001] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson to obtain above limitation based on the teachings of Mohajer for the purpose of extracting the meaning (or interpretation) of the query. 

generating, for (i) an additional query provided as input to the context aware sequence-to-sequence model and (ii) a context applicable to the additional query, 
	see above, Donaldson, and Mohajer  

an explanation indicative of one or more parts of the additional query that contributes to an output corresponding to the additional query, based at least in part on the plurality of outputs corresponding to the perturbations;
Donaldson discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Malhotra discloses:
	Malhotra [0052] In contrast, when the media guidance application determines that a first portion of the first query should be replaced with a second portion of the second query (e.g., based on generating a merge output from the neural network), the media guidance application may generate a search query comprising a portion of the first query and a portion of the second query. For example, the media guidance application may determine that a portion of the first query should be replaced with a portion of the second query when the media guidance application receives the first query, “What televisions shows are available?” and a second query, “How about movies?” (e.g., based on inputting the first query and the second query to the neural network and determining, based on the neural network, that there is a change in context). In response to determining that the media guidance application should replace a portion of the first query with a portion of the second query, the media guidance application may identify a portion of the second query that corresponds to a portion of the first query and may replace the first portion with the second portion. For example, the media guidance application may identify that “movies” are media and that “television shows” are also media. Accordingly, the media guidance application may replace the phrase “television shows” in the first query with “movies” in the second query. For example, the media guidance application may generate a search query “What movies are available?” and may identify search results corresponding to the search query. This way, the media guidance application may accurately update the context of the conversational queries and may generate a search query that most closely approximates the context that was intended by the user.
NOTE:  see specification [0019]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson to obtain above limitation based on the teachings of Malhotra for the purpose of determining that a first portion of the first query should be replaced with a second portion of the second query.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Mohajer, in view of Iyer (US 2011/0131157) and further in view of Malhotra. 
Regarding claim 20, Donaldson discloses:
generating, using a generative model, a plurality of perturbations of a query that is associated with at least one knowledge base, wherein the plurality of perturbations are generated based on one or more contexts associated with the query in the at least one knowledge base;
Donaldson [0067], Given this framework, we now describe the operation of differential highlighting. In one embodiment, as depicted in FIG. 4, the instance object space is arbitrary, and we interpret the perturbed instance x+δx to mean a small modification of the original query x. In the embodiment of FIG. 4, the query object 401, the embedding mapping 402, the reference embedding representation 403 and the perturbation unit 404 provide their respective information to the objective calculator 405. The query object is optionally fed to the perturbation unit. The optimizer 406 prompts the perturbation unit to supply a perturbation of the original query object to the objective calculator. The objective calculator sends its result and the perturbed query, to the optimizer. The optimizer records the value from the objective calculator and the perturbed query, then prompts the perturbation unit to provide a new perturbation. This process repeats until the optimizer has a satisfactory maximum objective value, or the perturbation unit has exhausted all possible perturbations, or if the optimizer has made some maximum number of attempts. The optimizer sends the perturbed query associated with the largest objective value to the presentation unit 407 which presents the optimal perturbed query and, optionally, the original query, to the user 408 via the presentation device.
Donaldson [0068], As an example of how differential highlighting might be applied, the query could be a block of text. This is the case in certain implementations of sentiment analysis, where embedding representations of text are compared to reference embedding representations to ascertain the overall mood portrayed in the text. In this embodiment, the perturbation unit modifies the query by making minor edits to the text. The modified text is sent to the objective calculator for calculating the objective value with respect to each of the perturbations. The optimizer sends the edit or edits associated to the largest objective value to the output unit, which in turn presents the maximal edits to the user. This helps the user understand which parts of the text block are most important in the comparison between the text block and the reference embedding representation in the embedding space. This interpretation is of further value when the reference embedding representation itself has semantic value, either because it is produced by applying the embedding mapping to a reference text block, or because it represents a characteristic sentiment such as happy, sad, positive, negative, and so forth.
NOTES:
1) context = small modification of the original query   

inputting the plurality of perturbations to a semantic parser, thereby obtaining a corresponding set of outputs;
Donaldson discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Mohajer discloses:
	Mohajer col 7, lines 40-50, Recall that a semantic parser parses and interprets a query, according to a given semantic grammar. The semantic parser serves the function of a ‘plain’ (non -semantic) parser,  which is to check the syntactic structure of the query: the word sequence must be valid according to a ‘plain’ (un-augmented) grammar. A second function is to extract the meaning (or interpretation) of the query. The terms meaning and interpretation are technically equivalent in this disclosure. They both refer to an internal data structure that a semantic parser creates as the encoding of a user's query as an internal form suitable for further processing. Parsing uses both syntactic and semantic constraints to decide if a query is recognized as valid. A query fails to be recognized if the sequence of words is rejected by the syntax.
NOTE: sequence-to-sequence model = semantic parser, see specification [0001] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson to obtain above limitation based on the teachings of Mohajer for the purpose of extracting the meaning (or interpretation) of the query. 

training a machine learning model to classify the relative importance of one or more features associated with the query based on the set of outputs; and
Donaldson discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Iyer discloses: 
	Iyer claim 15 assigning a training match type score for each category of match type of the plurality of match types for each of the plurality of training sets of the training original query and the training rewritten query; receiving a plurality of term importance weights for a plurality of terms of the plurality of training sets of the training original query and the training rewritten query with the training match type score; assigning the plurality of term importance weights as a plurality of features to a plurality of training original queries and to a plurality of training rewritten queries in the plurality of training sets of the training original query and the training rewritten query with the training match type score; training a model using the plurality of term importance weights as the plurality of features of the plurality of training original queries and of the plurality of training rewritten queries in the plurality of training sets of the training original query and the training rewritten query with the training match type score to assign a prediction match type score to each of the plurality of training sets of the training original query and the training rewritten query;
It would have been obvious o one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson to obtain above limitation based on the teachings of Iyer for the purpose of training a model using the plurality of term importance weights as the plurality of features of the plurality of training original queries.   

generating for at least one additional query provided as input to the semantic parser, an explanation based at least in part on the machine learning model;
Donaldson discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Malhotra discloses:
	Malhotra [0052] In contrast, when the media guidance application determines that a first portion of the first query should be replaced with a second portion of the second query (e.g., based on generating a merge output from the neural network), the media guidance application may generate a search query comprising a portion of the first query and a portion of the second query. For example, the media guidance application may determine that a portion of the first query should be replaced with a portion of the second query when the media guidance application receives the first query, “What televisions shows are available?” and a second query, “How about movies?” (e.g., based on inputting the first query and the second query to the neural network and determining, based on the neural network, that there is a change in context). In response to determining that the media guidance application should replace a portion of the first query with a portion of the second query, the media guidance application may identify a portion of the second query that corresponds to a portion of the first query and may replace the first portion with the second portion. For example, the media guidance application may identify that “movies” are media and that “television shows” are also media. Accordingly, the media guidance application may replace the phrase “television shows” in the first query with “movies” in the second query. For example, the media guidance application may generate a search query “What movies are available?” and may identify search results corresponding to the search query. This way, the media guidance application may accurately update the context of the conversational queries and may generate a search query that most closely approximates the context that was intended by the user.
NOTE:  see specification [0019]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson to obtain above limitation based on the teachings of Malhotra for the purpose of determining that a first portion of the first query should be replaced with a second portion of the second query.  

wherein the method is carried out by at least one computing device.
	Donaldson claim 10

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161